Exhibit 10(u)
NORTHROP GRUMMAN
DEFERRED COMPENSATION PLAN
(Amended and Restated Effective as of January 1, 2011)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page
 
        ARTICLE I DEFINITIONS   2
 
       
1.1
  Definitions   2
 
        ARTICLE II PARTICIPATION   6
 
       
2.1
  In General   6
2.2
  Disputes as to Employment Status   6
2.3
  Cessation of Eligibility   6
 
        ARTICLE III DEFERRAL ELECTIONS   7
 
       
3.1
  Elections to Defer Compensation   7
3.2
  Crediting of Deferrals.   7
3.3
  Investment Elections   7
3.4
  Investment Return Not Guaranteed   8
 
        ARTICLE IV ACCOUNTS AND TRUST FUNDING   9
 
       
4.1
  Accounts   9
4.2
  Use of a Trust   9
 
        ARTICLE V VESTING   10
 
       
5.1
  In General   10
5.2
  Exceptions   10
 
        ARTICLE VI DISTRIBUTIONS   11
 
       
6.1
  Distribution of Deferred Compensation Contributions   11
6.2
  Withdrawals for Unforeseeable Emergency   13
6.3
  Payments Not Received At Death   13
6.4
  Inability to Locate Participant   13
6.5
  Committee Rules   13
 
        ARTICLE VII ADMINISTRATION   14
 
       
7.1
  Committees   14
7.2
  Committee Action   14
7.3
  Powers and Duties of the Administrative Committee   14
7.4
  Powers and Duties of the Investment Committee   15
7.5
  Construction and Interpretation   15
7.6
  Information   16
7.7
  Committee Compensation, Expenses and Indemnity   16
7.8
  Disputes   16

 



--------------------------------------------------------------------------------



 



                  Page
 
        ARTICLE VIII MISCELLANEOUS   17
 
       
8.1
  Unsecured General Creditor   17
8.2
  Restriction Against Assignment   17
8.3
  Restriction Against Double Payment   18
8.4
  Withholding   18
8.5
  Amendment, Modification, Suspension or Termination   18
8.6
  Governing Law   19
8.7
  Receipt or Release   19
8.8
  Payments on Behalf of Persons Under Incapacity   19
8.9
  Limitation of Rights and Employment Relationship   19
8.10
  Headings   19
8.11
  2001 Reorganization   19
 
        APPENDIX A 2005 TRANSITION RELIEF   1
 
       
A.1
  Cash Out   1
A.2
  Elections   1
A.3
  Key Employees   1
 
        APPENDIX B DISTRIBUTION RULES FOR PRE-2005 AMOUNTS   1
 
       
B.1
  Distribution of Contributions   1
B.2
  Early Non-Scheduled Distributions   2
B.3
  Hardship Distribution   3
B.4
  Plan Termination   3
 
        APPENDIX C TRANSFER OF LIABILITIES — NORTHROP GRUMMAN EXECUTIVE DEFERRED
COMPENSATION PLAN   1
 
       
C.1
  Background   1
C.2
  Treatment of Transferred Liabilities   1
C.3
  Investments   1
C.4
  Distributions   1
C.5
  Other Provisions   2
 
        APPENDIX D TRANSFER OF LIABILITIES — AEROJET-GENERAL LIABILITIES   1
 
       
D.1
  Background   1
D.2
  Treatment of Transferred Liabilities   2
D.3
  Investments   2
D.4
  Distributions   2
D.5
  Other Provisions   2

-ii-



--------------------------------------------------------------------------------



 



                  Page
 
        APPENDIX E TRANSFER OF LIABILITIES — TASC, INC. SUPPLEMENTAL RETIREMENT
PLAN   1
 
       
E.1
  Background   1
E.2
  Treatment of Transferred Liabilities   1
E.3
  Investments   1
E.4
  Distributions   1
E.5
  Other Provisions   1
 
        APPENDIX F 2008 TRANSITION RELIEF   1

-iii-



--------------------------------------------------------------------------------



 



NORTHROP GRUMMAN
DEFERRED COMPENSATION PLAN
(Amended and Restated Effective as of January 1, 2011)
The Northrop Grumman Deferred Compensation Plan (the “Plan”) was amended and
restated effective as of January 1, 2009. This restatement, effective January 1,
2011, amends the January 1, 2009 version of the Plan and provides that no
further amounts shall be deferred under the Plan.
This Plan is intended (1) to comply with section 409A of the Internal Revenue
Code, as amended (the “Code”) and official guidance issued thereunder (except
with respect to amounts covered by Appendix B), and (2) to be “a plan which is
unfunded and is maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees” within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974. Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated and
administered in a manner consistent with these intentions.

-1-



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS

  1.1   Definitions

          Whenever the following words and phrases are used in this Plan, with
the first letter capitalized, they shall have the meanings specified below.
          (a) “Account” shall mean the recordkeeping account set up for each
Participant to keep track of amounts to his or her credit.
          (b) “Administrative Committee” means the committee in charge of Plan
administration, as described in Article VII.
          (c) “Affiliated Companies” shall mean the Company and any entity
affiliated with the Company under Code sections 414(b) or (c).
          (d) “Base Salary” shall mean a Participant’s annual base salary,
excluding bonuses, commissions, incentive and all other remuneration for
services rendered to the Affiliated Companies and prior to reduction for any
salary contributions to a plan established pursuant to section 125 of the Code
or qualified pursuant to section 401(k) of the Code.
          (e) “Beneficiary” or “Beneficiaries” shall mean the person or persons,
including a trustee, personal representative or other fiduciary, last designated
in writing by a Participant in accordance with procedures established by the
Administrative Committee to receive the benefits specified hereunder in the
event of the Participant’s death.
               (1) No Beneficiary designation shall become effective until it is
filed with the Administrative Committee.
               (2) Any designation shall be revocable at any time through a
written instrument filed by the Participant with the Administrative Committee
with or without the consent of the previous Beneficiary.
               (3) No designation of a Beneficiary other than the Participant’s
spouse shall be valid unless consented to in writing by such spouse. If there is
no such designation or if there is no surviving designated Beneficiary, then the
Participant’s surviving spouse shall be the Beneficiary. If there is no
surviving spouse to receive any benefits payable in accordance with the
preceding sentence, the duly appointed and currently acting personal
representative of the Participant’s estate (which shall include either the
Participant’s probate estate or living trust) shall be the Beneficiary. In any
case where there is no such personal representative of the Participant’s estate
duly appointed and acting in that capacity within 90 days after the
Participant’s death (or such extended period as the Administrative Committee
determines is reasonably necessary to allow such personal representative to be
appointed, but not to exceed 180 days after the Participant’s death), then
Beneficiary shall mean the person or persons who

-2-



--------------------------------------------------------------------------------



 



can verify by affidavit or court order to the satisfaction of the Administrative
Committee that they are legally entitled to receive the benefits specified
hereunder. Effective January 1, 2007, a Participant will automatically revoke a
designation of a spouse as primary beneficiary upon the dissolution of their
marriage.
               (4) In the event any amount is payable under the Plan to a minor,
payment shall not be made to the minor, but instead be paid (a) to that person’s
living parent(s) to act as custodian, (b) if that person’s parents are then
divorced, and one parent is the sole custodial parent, to such custodial parent,
or (c) if no parent of that person is then living, to a custodian selected by
the Administrative Committee to hold the funds for the minor under the Uniform
Transfers or Gifts to Minors Act in effect in the jurisdiction in which the
minor resides. If no parent is living and the Administrative Committee decides
not to select another custodian to hold the funds for the minor, then payment
shall be made to the duly appointed and currently acting guardian of the estate
for the minor or, if no guardian of the estate for the minor is duly appointed
and currently acting within 60 days after the date the amount becomes payable,
payment shall be deposited with the court having jurisdiction over the estate of
the minor.
               (5) Payment by the Affiliated Companies pursuant to any unrevoked
Beneficiary designation, or to the Participant’s estate if no such designation
exists, of all benefits owed hereunder shall terminate any and all liability of
the Affiliated Companies.
          (f) “Board” shall mean the Board of Directors of the Company.
          (g) “Bonuses” shall mean the bonuses earned under the Company’s formal
incentive plans, as defined by the Administrative Committee, and payable while a
Participant is an Employee.
          (h) “Code” shall mean the Internal Revenue Code of 1986, as amended.
          (i) “Committees” shall mean the Committees appointed by the Board to
administer the Plan and investments in accordance with Article VII.
          (j) “Company” shall mean Northrop Grumman Corporation and any
successor.
          (k) “Compensation” shall be Base Salary plus Bonuses. However, any
payment authorized by the Compensation and Management Development Committee that
is (1) calculated pursuant to the method for determining a bonus amount under
the Annual Incentive Plan (AIP) for a given year and (2) paid in lieu of such
bonus in the year prior to the year the bonus would otherwise be paid under the
AIP, shall not be treated as Compensation. Further, any award payment under the
Northrop Grumman Long-Term Incentive Cash Plan shall not be treated as
Compensation.
          (l) “Disability” or “Disabled” shall mean the Participant’s inability
to perform each and every duty of his or her occupation or position of
employment due to illness or injury as determined in the sole and absolute
discretion of the Administrative Committee.

-3-



--------------------------------------------------------------------------------



 



          (m) “Early Distribution” shall mean an election by a Participant in
accordance with Appendix Section B.2 to receive a withdrawal of amounts from his
or her Account prior to the time at which such Participant would otherwise be
entitled to such amounts.
          (n) “Eligible Employee” shall mean any Employee who meets the
following conditions:
               (1) he or she is initially treated by the Affiliated Companies as
an Employee and not as an independent contractor; and
               (2) he or she meets the eligibility criteria established by the
Administrative Committee.
          The eligibility criteria established by the Administrative Committee
will include, but not be limited to, classifications of Employees who are
eligible to participate and the date as of which various groups of Employees
will be eligible to participate. This includes, for example, Administrative
Committee authority to delay eligibility for employees of newly acquired
companies who become Employees.
          (o) “Employee” shall mean any common law employee of the Affiliated
Companies.
          (p) “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.
          (q) “Hardship Distribution” shall mean a severe financial hardship to
the Participant resulting from a sudden and unexpected illness or accident of
the Participant or of his or her dependent (as defined in Section 152(a) of the
Code), loss of a Participant’s property due to casualty, or other similar or
extraordinary and unforseeable circumstances arising as a result of events
beyond the control of the Participant. The circumstances that would constitute
an unforseeable emergency will depend upon the facts of each case, but, in any
case, a Hardship Distribution may not be made to the extent that such hardship
is or may be relieved (i) through reimbursement or compensation by insurance or
otherwise, (ii) by liquidation of the Participant’s assets, to the extent the
liquidation of assets would not itself cause severe financial hardship, or
(iii) by cessation of deferrals under this Plan.
          (r) “Initial Election Period” shall mean:
               (1) in the case of a newly hired Employee who is entitled to
participate under Article II, the 30-day period following the date on which the
Employee first becomes an Eligible Employee; and
               (2) in the case of any other Employee who becomes an Eligible
Employee and is entitled to participate under Article II, the next Open
Enrollment Period.
          (s) “Investment Committee” means the committee in charge of investment
aspects of the Plan, as described in Article VII.

-4-



--------------------------------------------------------------------------------



 



          (t) “Key Employee” means an employee treated as a “specified employee”
under Code section 409A(a)(2)(B)(i) of the Company or the Affiliated Companies
(i.e., a key employee (as defined in Code section 416(i) without regard to
paragraph (5) thereof)) if the Company’s or an Affiliated Company’s stock is
publicly traded on an established securities market or otherwise. The Company
shall determine in accordance with a uniform Company policy which Participants
are Key Employees as of each December 31 in accordance with IRS regulations or
other guidance under Code section 409A, provided that in determining the
compensation of individuals for this purpose, the definition of compensation in
Treas. Reg. § 1.415(c)-2(d)(3) shall be used. Such determination shall be
effective for the twelve (12) month period commencing on April 1 of the
following year.
          (u) “Open Enrollment Period” means the period each Plan Year
designated by the Administrative Committee for electing deferrals for the
following Plan Year.
          (v) “Participant” shall mean any Eligible Employee who participates in
this Plan in accordance with Article II.
          (w) “Payment Date” shall mean:
               (1) for distributions upon early termination under
Section B.1(a), a date after the end of the month in which termination of
employment occurs;
               (2) for distributions after Retirement, Disability or death under
Section B.1(b), a date after the end of the month in which occurs Retirement,
the determination of Disability by the Administrative Committee, or the
notification of the Administrative Committee of the Participant’s death (or
later qualification of the Beneficiary or Beneficiaries), as applicable; and
               (3) for distributions with a scheduled withdrawal date under
Section B.1(c), a date after the December 31 prior to the elected payment year,
the exact date in each case to be determined by the Administrative Committee to
allow time for administrative processing.
          (x) “Plan” shall be the Northrop Grumman Deferred Compensation Plan.
          (y) “Plan Year” shall be the calendar year.
          (z) “Retirement” shall mean termination of employment with the
Affiliated Companies after reaching age 55.
          (aa) “Scheduled Withdrawal Date” shall mean the distribution date
elected by the Participant for an in-service withdrawal of amounts deferred in a
given Plan Year, and earnings and losses attributable thereto, as set forth on
the election form for such Plan Year.
          (bb) “Separation from Service” or “Separates from Service” or
“Separating from Service” means a “separation from service” within the meaning
of Code section 409A.

-5-



--------------------------------------------------------------------------------



 



ARTICLE II
PARTICIPATION

  2.1   In General

          (a) An Eligible Employee may become a Participant by complying with
the procedures established by the Administrative Committee for enrolling in the
Plan.
          (b) Anyone who becomes an Eligible Employee will be entitled to become
a Participant during his or her Initial Election Period or any subsequent Open
Enrollment Period.
          (c) An individual will cease to be a Participant when he or she no
longer has a positive balance to his or her Account under the Plan.

  2.2   Disputes as to Employment Status

          (a) Because there may be disputes about an individual’s proper status
as an Employee or non-Employee, this Section describes how such disputes are to
be handled with respect to Plan participation.
          (b) The Affiliated Companies will make the initial determination of an
individual’s employment status.
               (1) If an individual is not treated by the Affiliated Companies
as a common law employee, then the Plan will not consider the individual to be
an “Eligible Employee” and he or she will not be entitled to participate in the
Plan.
               (2) This will be so even if the individual is told he or she is
entitled to participate in the Plan and given a summary of the plan and
enrollment forms or other actions are taken indicating that he or she may
participate.
          (c) Disputes may arise as to an individual’s employment status. As
part of the resolution of the dispute, an individual’s status may be changed by
the Affiliated Companies from non-Employee to Employee. Such Employees are not
Eligible Employees.

  2.3   Cessation of Eligibility

          If the Administrative Committee determines or reasonably believes that
a Participant has ceased to be a management or highly compensated employee
within the meaning of ERISA Title I, the Participant will no longer be able to
make elections to defer compensation under the Plan.
          If an Eligible Employee receives a distribution under
Appendix Section B.2, the Employee will not be permitted to defer amounts under
the Plan for the two Plan Years following the year of distribution.

-6-



--------------------------------------------------------------------------------



 



ARTICLE III
DEFERRAL ELECTIONS

  3.1   Elections to Defer Compensation

          (a) Initial Elections. Each Participant may elect to defer an amount
of Compensation by filing an election with the Administrative Committee no later
than the last day of his or her Initial Election Period. If the election is made
pursuant to Section 1.1(r)(1), it will apply for the remainder of the Plan Year.
Otherwise, the election will apply for the following Plan Year.
          (b) Subsequent Elections. A Participant may elect to defer
Compensation earned in subsequent Plan Years by filing a new election in the
Open Enrollment Period for each subsequent Plan Year. An election to participate
for a Plan Year is irrevocable.
          (c) General Rules for all Elections. The Administrative Committee may
establish procedures for elections and set limits and other requirements on the
amount of Compensation that may be deferred. The Administrative Committee may
change these rules from time to time. Deferral elections shall address
distribution of the deferred amounts as described in Section 6.1.
          (d) Committee Rules. All elections must be made in accordance with
rules, procedures and forms provided by the Administrative Committee. The
Administrative Committee may change the rules, procedures and forms from time to
time and without prior notice to Participants.
          (e) Cancellation of Election. If a Participant becomes disabled (as
defined under Code Section 409A) or obtains a distribution on account of an
Unforeseeable Emergency under Section 6.2 during a Plan Year, his deferral
election for such Plan Year shall be cancelled.

  3.2   Crediting of Deferrals.

          (a) In General. Amounts deferred by a Participant under the Plan shall
be credited to the Participant’s Account as soon as practicable after the
amounts would have otherwise been paid to the Participant.
          (b) Cessation of Crediting. Effective January 1, 2011, no further
amounts will be deferred under the Plan and credited to Participant Accounts.

  3.3   Investment Elections

          (a) The Investment Committee will establish a number of different
types of investments for the Plan. The Investment Committee may change the
investments from time to time, without prior notice to Participants.

-7-



--------------------------------------------------------------------------------



 



          (b) Participants may elect how their future contributions and existing
Account balances will be deemed invested in the various types of investment and
may change their elections from time to time.
          (c) Although the Participants may designate the deemed investment of
their Accounts, the Investment Committee is not bound to invest any actual
amounts in any particular investment. The Investment Committee will select from
time to time, in its sole and absolute discretion, commercially available
investments of each of the types offered. Any investments actually made remain
the property of the Affiliated Companies (or the rabbi trust under Section 4.2)
and are not Plan assets.
          (d) Selections of the types of investments, changes and transfers must
be made according to the rules and procedures of the Administrative Committee.
               (1) The Administrative Committee may prescribe rules which may
include, among other matters, limitations on the amounts which may be
transferred and procedures for electing transfers.
               (2) The Administrative Committee may prescribe rules for valuing
Accounts for purposes of transfers. Such rules may, in the Administrative
Committee’s discretion, use averaging methods to determine values and accrue
estimated expenses.
               (3) The Administrative Committee may prescribe the periods and
frequency with which Participants may change deemed investment elections and
make transfers.
               (4) The Administrative Committee may change its rules from time
to time and without prior notice to Participants.

  3.4   Investment Return Not Guaranteed

          Investment performance under the Plan is not guaranteed at any level.
Participants may lose all or a portion of their contributions due to poor
investment performance.

-8-



--------------------------------------------------------------------------------



 



ARTICLE IV
ACCOUNTS AND TRUST FUNDING

  4.1   Accounts

          The Administrative Committee shall establish and maintain an Account
for each Participant under the Plan. Each Participant’s Account shall be further
divided into separate subaccounts (“investment subaccounts”), each of which
corresponds to an investment type elected by the Participant pursuant to
Section 3.3. A Participant’s Account shall be credited as follows:
          (a) The Administrative Committee shall credit the investment
subaccounts of the Participant’s Account with an amount equal to Compensation
deferred by the Participant in accordance with the Participant’s election under
Section 3.3; that is, the portion of the Participant’s deferred Compensation
that the Participant has elected to be deemed invested in a certain type of
investment shall be credited to the investment subaccount corresponding to that
investment type.
          (b) The investment subaccounts of Participants’ Accounts will be
credited with earnings or losses based on the earnings or losses of the
corresponding investments selected by the Participant and valued in accordance
with the rules and procedures of the Administrative Committee.
               (1) The Administrative Committee may set regular valuation dates
and times and also use special valuation dates and times and procedures from
time to time under unusual circumstances and to protect the financial integrity
of the Plan.
               (2) The Administrative Committee may use averaging methods to
determine values and accrue estimated expenses.
               (3) The Administrative Committee may change its valuation rules
and procedures from time to time and without prior notice to Participants.

  4.2   Use of a Trust

          The Company may set up a trust to hold any assets or insurance
policies that it may use in meeting its obligations under the Plan. Any trust
set up will be a rabbi trust and any assets placed in the trust shall continue
for all purposes to be part of the general assets of the Company and shall be
available to its general creditors in the event of the Company’s bankruptcy or
insolvency.

-9-



--------------------------------------------------------------------------------



 



ARTICLE V
VESTING

  5.1   In General

          A Participant’s interest in his or her Account will be nonforfeitable.

  5.2   Exceptions

          The following exceptions apply to the vesting rule:
          (a) Forfeitures on account of a lost payee. See Section 6.4.
          (b) Forfeitures under an escheat law.
          (c) Recapture of amounts improperly credited to a Participant’s
Account or improperly paid to or with respect to a Participant.
          (d) Expenses charged to a Participant’s Account.
          (e) Investment losses.
          (f) Forfeitures resulting from early withdrawals. See Section B.2.

-10-



--------------------------------------------------------------------------------



 



ARTICLE VI
DISTRIBUTIONS

  6.1   Distribution of Deferred Compensation Contributions

          Appendix B governs the distribution of amounts that were earned and
vested (within the meaning of Code section 409A and regulations thereunder)
under the Plan prior to 2005 (and earnings thereon) and are exempt from the
requirements of Code section 409A. Thus, this Section 6.1 does not apply to
these pre-2005 deferrals, but does apply to all other amounts deferred under the
Plan.
          (a) Separate Distribution Election. A Participant must make a separate
distribution election for each year beginning with the 2005 deferral election. A
Participant generally makes a distribution election at the same time the
Participant makes the deferral election, i.e., during the Open Enrollment
Period. The Participant will specify in the distribution election whether the
amounts deferred for the year (and earnings thereon) will be paid upon a
Separation from Service or upon a specified date, and the method of distribution
for such amounts. Even if a Participant elects to have a year’s deferrals
payable upon a specified date, he shall also specify a method of distribution
for payments upon a Separation from Service.
          (b) Distribution Upon Separation from Service. A Participant may elect
on a deferral form to have the portion of his Account related to amounts
deferred under the deferral form (and earnings thereon) distributed in a lump
sum or in quarterly installments over a period of 5, 10, or 15 years. If a
Participant does not elect a method for distribution for a deferred amount, the
amount will be distributed in quarterly installments over 10 years.
Notwithstanding the foregoing, if a Participant’s Account balance is $50,000 or
less at the time the Participant Separates from Service or if the Separation
from Service occurs before age 55 for reasons other than death or disability (as
defined under Code section 409A), the deferred amount will be distributed in a
lump sum payment.
               A lump sum payment shall be made in the second month following
the month of Separation from Service. Installment payments shall commence as of
the January, April, July, or October that next follows the month of Separation
from Service and that is not the month immediately following the month of
Separation from Service. For example, if a Separation from Service occurs in
January, payments begin in April. If a Separation from Service occurs in March,
payments begin in July.
               Notwithstanding the foregoing, distributions may not be made to a
Key Employee upon a Separation from Service before the date which is six months
after the date of the Key Employee’s Separation from Service (or, if earlier,
the date of death of the Key Employee). Any lump sum payment that would
otherwise be made during this period of delay shall be paid on the first day of
the seventh month following the Participant’s Separation from Service (or, if
earlier, the first day of the month after the Participant’s death). Any series
of installment payments impacted by this delay shall begin as of the January,
April, July, or October

-11-



--------------------------------------------------------------------------------



 



coincident with or next following the Participant’s Separation from Service. The
initial payment of such an installment series shall include any installment
payments that would have otherwise been made during the period of delay.
          (c) Distribution as of Specified Date. A Participant may elect on a
deferral form to have the portion of his Account related to amounts deferred
under the deferral form (and earnings thereon) paid to the Participant as of a
January that is at least two years after the year of deferral. The Participant
may elect to receive such amount as a lump sum or in quarterly installments over
2 to 5 years. If the amount is $25,000 or less at the specified date for
distribution, the Participant will receive a lump sum distribution of the amount
regardless of his elected distribution form. If the Participant Separates from
Service before the specified date or while receiving a distribution of an amount
under this Section 6.1(c), such portion of the Account will be distributed in
accordance with the Participant’s distribution election for a Separation from
Service made at the time of the Participant’s deferral election.
          (d) Changes in Time or Form of Distribution. A Participant may make up
to two subsequent elections to change the time or form of a distribution for any
year’s deferral. Such an election, however, shall be effective only if the
following conditions are satisfied:
               (1) The election may not take effect until at least twelve
(12) months after the date on which the election is made;
               (2) In the case of an election to change the time or form of the
distribution under Sections 6.1(b) or (c), a distribution may not be made
earlier than at least five (5) years from the date the distribution would have
otherwise been made; and
               (3) In the case of an election to change the time or form of a
distribution under Section 6.1(c), the election must be made at least twelve
(12) months before the date the distribution is scheduled to be paid.
          (e) Effect of Taxation. If Plan benefits are includible in the income
of a Participant under Code section 409A prior to actual receipt of the
benefits, the Administrative Committee shall immediately distribute the benefits
found to be so includible to the Participant.
          (f) Permitted Delays. Notwithstanding the foregoing, any payment to a
Participant under the Plan shall be delayed upon the Committee’s reasonable
anticipation of one or more of the following events:
               (1) The Company’s deduction with respect to such payment would be
eliminated by application of Code section 162(m); or
               (2) The making of the payment would violate Federal securities
laws or other applicable law;
provided, that any payment delayed pursuant to this Section 6.1(f) shall be paid
in accordance with Code section 409A.

-12-



--------------------------------------------------------------------------------



 



  6.2   Withdrawals for Unforeseeable Emergency

          A Participant may withdraw all or any portion of his Account balance
for an Unforeseeable Emergency. The amounts distributed with respect to an
Unforeseeable Emergency may not exceed the amounts necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship) or by cessation of deferrals under the Plan.
“Unforeseeable Emergency” means for this purpose a severe financial hardship to
a Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

  6.3   Payments Not Received At Death

          In the event of the death of a Participant before receiving a payment,
payment will be made to his or her estate if death occurs on or after the date
of a check which has been issued by the Plan. Otherwise, payment of the amount
will be made to the Participant’s Beneficiary.

  6.4   Inability to Locate Participant

          In the event that the Administrative Committee is unable to locate a
Participant or Beneficiary within two years following the required payment date,
the amount allocated to the Participant’s Account shall be forfeited. If, after
such forfeiture, the Participant or Beneficiary later claims such benefit, such
benefit shall be reinstated without interest or earnings for the forfeiture
period.

  6.5   Committee Rules

          All distributions are subject to the rules and procedures of the
Administrative Committee. The Administrative Committee may also require the use
of particular forms. The Administrative Committee may change its rules,
procedures and forms from time to time and without prior notice to Participants.

-13-



--------------------------------------------------------------------------------



 



ARTICLE VII
ADMINISTRATION

  7.1   Committees

          (a) An Administrative Committee of one or more persons, shall be
appointed by, and serve at the pleasure of, the Chairman and Chief Executive
Officer. The number of members comprising the Administrative Committee shall be
determined by the Chairman, President, and Chief Executive Officer, who may from
time to time vary the number of members. A member of the Administrative
Committee may resign by delivering a written notice of resignation to the
Chairman, President, and Chief Executive Officer. The Chairman, President, and
Chief Executive Officer may remove any member by delivering a certified copy of
its resolution of removal to such member. Vacancies in the membership of the
Administrative Committee shall be filled promptly by the Chairman, President,
and Chief Executive Officer.
          (b) An Investment Committee of one or more persons, shall be appointed
by, and serve at the pleasure of, the Board. The number of members comprising
the Investment Committee shall be determined by the Board, who may from time to
time vary the number of members. A member of the Investment Committee may resign
by delivering a written notice of resignation to the Board. The Board may remove
any member by delivering a certified copy of its resolution of removal to such
member. Vacancies in the membership of the Investment Committee shall be filled
promptly by the Board.

  7.2   Committee Action

          Each Committee shall act at meetings by affirmative vote of a majority
of the members of that Committee. Any action permitted to be taken at a meeting
may be taken without a meeting if, prior to such action, a written consent to
the action is signed by all members of the Committee and such written consent is
filed with the minutes of the proceedings of the Committee. A member of a
Committee shall not vote or act upon any matter which relates solely to himself
or herself as a Participant. The chairman of a Committee, or any other member or
members of each Committee designated by the chairman of the Committee, may
execute any certificate or other written direction on behalf of the Committee of
which he or she is a member.

  7.3   Powers and Duties of the Administrative Committee

          The Administrative Committee shall enforce the Plan in accordance with
its terms, shall be charged with the general administration of the Plan, and
shall have all powers necessary to accomplish its purposes, including, but not
by way of limitation, the following:
          (a) To construe and interpret the terms and provisions of this Plan;
          (b) To compute and certify to the amount and kind of benefits payable
to Participants and their Beneficiaries;

-14-



--------------------------------------------------------------------------------



 



          (c) To maintain all records that may be necessary for the
administration of the Plan;
          (d) To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;
          (e) To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof;
          (f) To appoint a Plan administrator or any other agent, and to
delegate to them such powers and duties in connection with the administration of
the Plan as the Administrative Committee may from time to time prescribe
(including the power to subdelegate);
          (g) To exercise powers granted the Administrative Committee under
other Sections of the Plan; and
          (h) To take all actions necessary for the administration of the Plan,
including determining whether to hold or discontinue insurance policies
purchased in connection with the Plan.

  7.4   Powers and Duties of the Investment Committee

          The Investment Committee, shall have all powers necessary to
accomplish its purposes, including, but not by way of limitation, the following:
          (a) To select types of investment and the actual investments against
which earnings and losses will be measured;
          (b) To oversee any rabbi trust; and
          (c) To appoint agents, and to delegate to them such powers and duties
in connection with its duties as the Investment Committee may from time to time
prescribe (including the power to subdelegate).

  7.5   Construction and Interpretation

          The Administrative Committee shall have full discretion to construe
and interpret the terms and provisions of this Plan and to remedy possible
inconsistencies and omissions. The Administrative Committee’s interpretations,
constructions and remedies shall be final and binding on all parties, including
but not limited to the Affiliated Companies and any Participant or Beneficiary.
The Administrative Committee shall administer such terms and provisions in a
uniform and nondiscriminatory manner and in full accordance with any and all
laws applicable to the Plan.

-15-



--------------------------------------------------------------------------------



 



  7.6   Information

          To enable the Committees to perform their functions, the Affiliated
Companies adopting the Plan shall supply full and timely information to the
Committees on all matters relating to the Compensation of all Participants,
their death or other events which cause termination of their participation in
this Plan, and such other pertinent facts as the Committees may require.

  7.7   Committee Compensation, Expenses and Indemnity

          (a) The members of the Committees shall serve without compensation for
their services hereunder.
          (b) The Committees are authorized to employ such legal counsel as they
may deem advisable to assist in the performance of their duties hereunder.
          (c) To the extent permitted by ERISA and applicable state law, the
Company shall indemnify and hold harmless the Committees and each member
thereof, the Board and any delegate of the Committees who is an employee of the
Affiliated Companies against any and all expenses, liabilities and claims,
including legal fees to defend against such liabilities and claims arising out
of their discharge in good faith of responsibilities under or incident to the
Plan, other than expenses and liabilities arising out of willful misconduct.
This indemnity shall not preclude such further indemnities as may be available
under insurance purchased by the Company or provided by the Company under any
bylaw, agreement or otherwise, as such indemnities are permitted under ERISA and
state law.

  7.8   Disputes

          The Company’s standardized “Northrop Grumman Nonqualified Retirement
Plans Claims and Appeals Procedures” shall apply in handling claims and appeals
under the Plan.

-16-



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS

  8.1   Unsecured General Creditor

          Participants and their Beneficiaries, heirs, successors, and assigns
shall have no legal or equitable rights, claims, or interest in any specific
property or assets of the Affiliated Companies. No assets of the Affiliated
Companies shall be held in any way as collateral security for the fulfilling of
the obligations of the Affiliated Companies under this Plan. Any and all of the
Affiliated Companies’ assets shall be, and remain, the general unpledged,
unrestricted assets of the Affiliated Companies. The obligation under the Plan
of the Affiliated Companies adopting the Plan shall be merely that of an
unfunded and unsecured promise of those Affiliated Companies to pay money in the
future, and the rights of the Participants and Beneficiaries shall be no greater
than those of unsecured general creditors. It is the intention of the Affiliated
Companies that this Plan be unfunded for purposes of the Code and for purposes
of Title I of ERISA.

  8.2   Restriction Against Assignment

          (a) The Company shall pay all amounts payable hereunder only to the
person or persons designated by the Plan and not to any other person or
corporation. No part of a Participant’s Accounts shall be liable for the debts,
contracts, or engagements of any Participant, his or her Beneficiary, or
successors in interest, nor shall a Participant’s Accounts be subject to
execution by levy, attachment, or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any right to alienate, anticipate,
sell, transfer, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever. If any Participant, Beneficiary or successor
in interest is adjudicated bankrupt or purports to anticipate, alienate, sell,
transfer, commute, assign, pledge, encumber or charge any distribution or
payment from the Plan, voluntarily or involuntarily, the Administrative
Committee, in its discretion, may cancel such distribution or payment (or any
part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Administrative Committee shall
direct.
          (b) The actions considered exceptions to the vesting rule under
Section 5.2 will not be treated as violations of this Section.
          (c) Notwithstanding the foregoing, all or a portion of a Participant’s
Account balance may be paid to another person as specified in a domestic
relations order that the Administrative Committee determines is qualified (a
“Qualified Domestic Relations Order”). For this purpose, a Qualified Domestic
Relations Order means a judgment, decree, or order (including the approval of a
settlement agreement) which is:
               (1) issued pursuant to a State’s domestic relations law;
               (2) relates to the provision of child support, alimony payments
or marital property rights to a spouse, former spouse, child or other dependent
of the Participant;

-17-



--------------------------------------------------------------------------------



 



               (3) creates or recognizes the right of a spouse, former spouse,
child or other dependent of the Participant to receive all or a portion of the
Participant’s benefits under the Plan; and
               (4) meets such other requirements established by the
Administrative Committee.
               The Administrative Committee shall determine whether any document
received by it is a Qualified Domestic Relations Order. In making this
determination, the Administrative Committee may consider the rules applicable to
“domestic relations orders” under Code section 414(p) and ERISA section 206(d),
and such other rules and procedures as it deems relevant.

  8.3   Restriction Against Double Payment

          If a court orders an assignment of benefits despite the previous
Section, the affected Participant’s benefits will be reduced accordingly. The
Administrative Committee may use any reasonable actuarial assumptions to
accomplish the offset under this Section.

  8.4   Withholding

          There shall be deducted from each payment made under the Plan or any
other Compensation payable to the Participant (or Beneficiary) all taxes which
are required to be withheld by the Affiliated Companies in respect to such
payment or this Plan. The Affiliated Companies shall have the right to reduce
any payment (or compensation) by the amount of cash sufficient to provide the
amount of said taxes.

  8.5   Amendment, Modification, Suspension or Termination

          The Administrative Committee may amend, modify, suspend or terminate
the Plan in whole or in part, except that no amendment, modification, suspension
or termination may reduce a Participant’s Account balance below its dollar value
immediately prior to the amendment. The preceding sentence is not intended to
protect Participants against investment losses. Upon termination of the Plan,
distribution of balances in Accounts shall be made to Participants and
Beneficiaries in the manner and as the time described in Article VI, unless the
Company determines in its sole discretion that all such amounts shall be
distributed upon termination in accordance with the requirements under Code
section 409A.
          Notwithstanding the foregoing, no amendment of the Plan shall apply to
amounts that were earned and vested (within the meaning of Code section 409A and
regulations thereunder) under the Plan prior to 2005, unless the amendment
specifically provides that it applies to such amounts. The purpose of this
restriction is to prevent a Plan amendment from resulting in an inadvertent
“material modification” to amounts that are “grandfathered” and exempt from the
requirements of Code section 409A.

-18-



--------------------------------------------------------------------------------



 



  8.6   Governing Law

          To the extent not preempted by ERISA, this Plan shall be construed,
governed and administered in accordance with the laws of Delaware.

  8.7   Receipt or Release

          Any payment to a Participant or the Participant’s Beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full satisfaction of all claims against the Committees and the Affiliated
Companies. The Administrative Committee may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect.

  8.8   Payments on Behalf of Persons Under Incapacity

          In the event that any amount becomes payable under the Plan to a
person who, in the sole judgment of the Administrative Committee, is considered
by reason of physical or mental condition to be unable to give a valid receipt
therefore, the Administrative Committee may direct that such payment be made to
any person found by the Committee, in its sole judgment, to have assumed the
care of such person. Any payment made pursuant to such determination shall
constitute a full release and discharge of the Administrative Committee and the
Company.

  8.9   Limitation of Rights and Employment Relationship

          Neither the establishment of the Plan, any Trust nor any modification
thereof, nor the creating of any fund or account, nor the payment of any
benefits shall be construed as giving to any Participant, or Beneficiary or
other person any legal or equitable right against the Affiliated Companies or
any trustee except as provided in the Plan and any trust agreement; and in no
event shall the terms of employment of any Employee or Participant be modified
or in any way be affected by the provisions of the Plan and any trust agreement.

  8.10   Headings

          Headings and subheadings in this Plan are inserted for convenience of
reference only and are not to be considered in the construction of the
provisions hereof.

  8.11   2001 Reorganization

          Effective as of the 2001 Reorganization Date in (d), the corporate
structure of Northrop Grumman Corporation and its affiliates was modified.
Effective as of the Litton Acquisition Date in (e), Litton Industries, Inc. was
acquired and became a subsidiary of the Northrop Grumman Corporation (the
“Litton Acquisition”).
          (a) The former Northrop Grumman Corporation was renamed Northrop
Grumman Systems Corporation. It became a wholly-owned subsidiary of the new
parent of the reorganized controlled group.

-19-



--------------------------------------------------------------------------------



 



          (b) The new parent corporation resulting from the restructuring is
called Northrop Grumman Corporation. All references in this Plan to the former
Northrop Grumman Corporation and its Board of Directors now refer to the new
parent corporation bearing the same name and its Board of Directors.
          (c) As of the 2001 Reorganization Date, the new Northrop Grumman
Corporation became the sponsor of this Plan, and its Board of Directors assumed
authority over this Plan.
          (d) 2001 Reorganization Date. The date as of which the corporate
restructuring described in (a) and (b) occurred.
          (e) Litton Acquisition Date. The date as of which the conditions for
the completion of the Litton Acquisition were satisfied in accordance with the
“Amended and Restated Agreement and Plan of Merger Among Northrop Grumman
Corporation, Litton Industries, Inc., NNG, Inc., and LII Acquisition Corp.
* * *
          IN WITNESS WHEREOF, this Amendment and Restatement is hereby executed
by a duly authorized officer on this 20th day of December, 2010.

            NORTHROP GRUMMAN CORPORATION
      By:   /s/ Debora L. Catsavas         Debora L. Catsavas        Vice
President, Compensation, Benefits & International   

-20-



--------------------------------------------------------------------------------



 



         

APPENDIX A
2005 TRANSITION RELIEF
          The following provisions apply only during 2005, pursuant to
transition relief granted in IRS Notice 2005-1:

A.1    Cash-Out

          Participants Separating from Service during 2005 for any reason before
age 55 will receive an immediate lump sum distribution of their Account
balances. Other Participants Separating from Service in 2005 will receive
payments in accordance with their prior elections.

A.2     Elections

          During the Plan’s open enrollment period in June 2005 Participants may
fully or partially cancel 2005 deferral elections and receive in 2005 a refund
of amounts previously deferred in 2005.
          In addition, individuals working in Company facilities impacted by
Hurricane Katrina may stop or reduce 2005 elective contributions to the Plan at
any time during 2005. All payments under this Section A.2 will be made before
the end of calendar year 2005.

A.3    Key Employees

          Key Employees Separating from Service on or after July 1, 2005, with
distributions subject to Code section 409A and scheduled for payment in 2006
within six months of Separation from Service, may choose I or II below, subject
to III:

  I.   Delay the distributions described above for six months from the date of
Separation from Service. The delayed payments will be paid as a single sum with
interest at the end of the six month period, with the remaining payments
resuming as scheduled.     II.   Accelerate the distributions described above
into a payment in 2005 without interest adjustments.     III.   Key Employees
must elect I or II during 2005.

-A1-



--------------------------------------------------------------------------------



 



APPENDIX B
DISTRIBUTION RULES FOR PRE-2005 AMOUNTS
     Distribution of amounts earned and vested (within the meaning of Code
section 409A and regulations thereunder) under the Plan prior to 2005 (and
earnings thereon) are exempt from the requirements of Code section 409A and
shall be made in accordance with the Plan terms as in effect on December 31,
2004 and as summarized in the following provisions.

  B.1    Distribution of Contributions

          (a) Distributions Upon Early Termination
               (1) Voluntary Termination. If a Participant voluntarily
terminates employment with the Affiliated Companies before age 55 or Disability,
distribution of his or her Account will be made in a lump sum on the
Participant’s Payment Date.
               (2) Involuntary Termination. If a Participant involuntarily
terminates employment with the Affiliated Companies before age 55, distribution
of his or her Account will generally be made in quarterly installments over a 5,
10 or 15-year period, commencing on the Participant’s Payment Date, in
accordance with the Participant’s original election on his or her deferral
election form. Payment will be made in a lump sum if the Participant had
originally elected a lump sum, if the Account balance is $50,000 or less, or if
the Administrative Committee so requires.
          (b) Distribution After Retirement, Disability or Death. In the case of
a Participant who separates from service with the Affiliated Companies on
account of Retirement, Disability or death and has an Account balance of more
than $50,000, the Account shall be paid to the Participant (and after his or her
death to his or her Beneficiary) in substantially equal quarterly installments
over 10 years commencing on the Participant’s Payment Date.
               (1) An optional form of benefit may be elected by the
Participant, on the form provided by Administrative Committee, during his or her
initial election period from among those listed below:
     (A) A lump sum distribution on the Participant’s Payment Date.
     (B) Quarterly installments over 5 years beginning on the Participant’s
Payment Date.
     (C) Quarterly installments over 10 years beginning on the Participant’s
Payment Date.
     (D) Quarterly installments over 15 years beginning on the Participant’s
Payment Date.

-B1-



--------------------------------------------------------------------------------



 



               (2) A Participant from time to time may modify the form of
benefit that he or she has previously elected. Upon his or her separation from
service, the most recently elected form of distribution submitted at least
12 months prior to separation will govern. If no such election exists,
distributions will be paid under the 10-year installment method.
               (3) In the case of a Participant who terminates employment with
the Affiliated Companies on account of Retirement, Disability or death with an
Account balance of $50,000 or less, the Account shall be paid to the Participant
in a lump sum distribution on the Participant’s Payment Date.
               (4) In general, upon the Participant’s death, payment of any
remaining Account balance will be made to the Beneficiary in a lump sum on the
Payment Date. But the Beneficiary will receive any remaining installments
(starting on the Payment Date) if the Participant was receiving installments, or
if the Participant died on or after age 55 with an Account balance over $50,000
and with an effective installment payout election in place. In such cases, the
Beneficiary may still elect a lump sum payment of the remaining Account balance,
but only with the Administrative Committee’s consent.
          (c) Distribution With Scheduled Withdrawal Date. A Participant who has
elected a Scheduled Withdrawal Date for a distribution while still in the employ
of the Affiliated Companies, will receive the designated portion of his or her
Account as follows:
               (1) A Participant’s Scheduled Withdrawal Date can be no earlier
than two years from the last day of the Plan Year for which the deferrals of
Compensation are made.
               (2) A Participant may extend the Scheduled Withdrawal Date for
any Plan Year, provided such extension occurs at least one year before the
Scheduled Withdrawal Date and is for a period of not less than two years from
the Scheduled Withdrawal Date. The Participant shall have the right to twice
modify any Scheduled Withdrawal Date.
               (3) Payments under this subsection may be in the form of a lump
sum, or 2, 3, 4 or 5-year quarterly installments. The default form will be a
lump sum. If the Account balance to be distributed is $25,000 or less, payment
will automatically be made in a lump sum. Payments will commence on the
Scheduled Withdrawal Date.
               (4) In the event a Participant terminates employment with the
Affiliated Companies prior to the commencement or completion of a distribution
under this subsection, the portion of the Participant’s Account associated with
a Scheduled Withdrawal Date which has not been distributed prior to such
termination shall be distributed in accordance with Section B.1(a) and (b) along
with the remainder of the Account.

  B.2    Early Non-Scheduled Distributions

          A Participant shall be permitted to elect an Early Distribution from
his or her Account prior to a Payment Date under Section B.1, subject to the
following restrictions:

-B2-



--------------------------------------------------------------------------------



 



          (a) The election to take an Early Distribution shall be made by filing
a form provided by and filed with the Administrative Committee prior to the end
of any calendar month.
          (b) The amount of the Early Distribution shall equal up to 90% of his
or her Account balance.
          (c) The amount described in subsection (b) above shall be paid in a
lump sum as of a date after the receipt by the Administrative Committee of the
request for a withdrawal under this Section. The exact date will be determined
by the Administrative Committee to allow time for administrative processing.
          (d) A Participant shall forfeit 10% of the amount of the requested
distribution. The Affiliated Companies shall have no obligation to the
Participant or his or her Beneficiary with respect to such forfeited amount.
               (1) Example 1: A Participant requests a distribution of 100% of
the Account. The Participant receives 90%. The amount forfeited is 10% of the
Account.
               (2) Example 2: A Participant requests a distribution of 50% of
the Account. The Participant receives 45%. The amount forfeited is 5% of the
Account.
          (e) All distributions shall be made on a pro rata basis from among a
Participant’s investment subaccounts.

  B.3    Hardship Distribution

          A Participant shall be permitted to elect a Hardship Distribution from
his or her Account prior to a Payment Date under Section B.1, subject to the
following restrictions:
          (a) The election to take a Hardship Distribution shall be made by
filing a form provided by and filed with the Administrative Committee prior to
the end of any calendar month.
          (b) The Administrative Committee shall have made a determination that
the requested distribution constitutes a Hardship Distribution.
          (c) The amount determined by the Administrative Committee as a
Hardship Distribution shall be paid in a lump sum as of a date after the
approval by the Administrative Committee of the request for a withdrawal under
this Section. The exact date will be determined by the Administrative Committee
to allow time for administrative processing.

  B.4    Plan Termination

     In the event that this Plan is terminated, the amounts allocated to a
Participant’s Account shall be distributed to the Participant or, in the event
of his or her death, to his or her Beneficiary in a lump sum.

-B3-



--------------------------------------------------------------------------------



 



APPENDIX C
TRANSFER OF LIABILITIES —
NORTHROP GRUMMAN EXECUTIVE DEFERRED COMPENSATION PLAN

  C.1    Background

          Effective March 1, 2001, all liabilities under the Northrop Grumman
Executive Deferred Compensation Plan other than the Estate Enhancement Program
Account, were transferred to this Plan. This Appendix describes the treatment of
those liabilities (plus earnings) (“Transferred Liabilities”) and the
Participant to whom those liabilities are owed (“Transferred Participant”).

  C.2    Treatment of Transferred Liabilities

          The Transferred Liabilities will generally be treated under the Plan
like Compensation deferred in accordance with Article III.

  C.3    Investments

          The Transferred Participant may make investment elections for the
Transferred Liabilities in accordance with Section 3.3. Section 3.4 will also
apply.

  C.4     Distributions

          Distributions of amounts corresponding to the Transferred Liabilities
will generally be made in accordance with the provisions of Appendix B. The
following exceptions and special rules apply:
          (a) Section B.1
               (1) For purposes of Sections B.1(a)(2) and B.1(b)(1), the
Transferred Participant will be deemed to have made an election of 5 or 10-year
installments corresponding to his elections of 5 or 10-year installments under
Section 6.9(b)(2) of the Northrop Grumman Executive Deferred Compensation Plan.
               (2) The Transferred Participant may utilize Section B.1(b)(2) to
vary the form of his distribution.
               (3) Distributions under Section B.1(c) are not available.
          (b) Section B.2. The Early Non-Scheduled Distribution election is
available. The Transferred Liabilities will be aggregated with any other amounts
in the Transferred Participant’s Account for purposes of distributions under
Section B.2.
          (c) Sections 6.3-6.6. These Sections are fully applicable.

-C1-



--------------------------------------------------------------------------------



 



  C.5    Other Provisions

          The Transferred Liabilities and the Transferred Participant will be
fully subject to the provisions of Articles IV, V, VII and VIII.

-C2-



--------------------------------------------------------------------------------



 



APPENDIX D
TRANSFER OF LIABILITIES —
AEROJET-GENERAL LIABILITIES

  D.1    Background

          (a) Effective as of the Closing Date specified in the April 19, 2001
Asset Purchase Agreement by and Between Aerojet-General Corporation and Northrop
Grumman Systems Corporation (the “APA”), certain liabilities (“Transferred
Liabilities”) under the Benefits Restoration Plan for Salaried Employees of
GenCorp Inc. and Certain Subsidiary Companies and the GenCorp Inc. and
Participating Subsidiaries Deferred Bonus Plan were transferred to this Plan.
          (b) The transfer took place pursuant to section 10.6 of the APA, under
which Northrop Grumman acquired the Azusa and Colorado Operations units from
Aerojet-General Corporation. That section reads:
* * * * *

  10.6   Unfunded Deferred Compensation

     (a) Subject to legal requirements for employee acquiescence, as of the
effective time of the Closing, the Purchaser shall assume any and all
obligations of the Seller to pay any and all unfunded deferred compensation as
set forth on Schedule 10.6 for all Transferring Employees, provided such
benefits are adequately reflected on the Balance Sheet.
     (b) The Seller shall retain any and all legal obligation to pay any and all
unfunded deferred compensation for all Aerojet Employees that are not
Transferring Employees.
* * * * *
          (c) This Appendix is intended to effectuate the assumption of certain
of the liabilities contemplated by section 10.6 of the APA. It describes the
treatment of those liabilities (plus earnings) and the Participants to whom
those liabilities are owed (“Transferred Participants”).
          (d) The only liabilities assumed by this Plan are:
               (1) those from the GenCorp Inc. and Participating Subsidiaries
Deferred Bonus Plan, and

-D1-



--------------------------------------------------------------------------------



 



               (2) those liabilities under the Benefits Restoration Plan for
Salaried Employees of GenCorp Inc. and Certain Subsidiary Companies which
represent supplements with respect to an Aerojet defined contribution plan.
No liabilities are assumed which represent supplements with respect to an
Aerojet defined benefit plan.
          (e) The assumed liabilities will be represented by starting Account
balances for the Transferred Participants, determined in the discretion of the
Administrative Committee.

  D.2    Treatment of Transferred Liabilities

          The Transferred Liabilities will generally be treated under the Plan
like Compensation deferred in accordance with Article III.

  D.3    Investments

          The Transferred Participants may make investment elections for the
Transferred Liabilities in accordance with Section 3.3. Section 3.4 will also
apply.

  D.4    Distributions

          Distributions of amounts corresponding to the Transferred Liabilities
will generally be made in accordance with the provisions of Appendix B. The
following exceptions and special rules apply:
          (a) Section B.1
               (1) For purposes of Sections B.1(a)(2) and B.1(b)(1), the
Transferred Participants will be deemed to have made an election of 10-year
installments.
               (2) The Transferred Participants may utilize Section B.1(b)(2) to
vary the form of their distributions.
               (3) Distributions under Section B.1(c) are not available.
          (b) Section B.2. The Early Non-Scheduled Distribution election is
available. The Transferred Liabilities will be aggregated with any other amounts
in the Transferred Participants’ Accounts for purposes of distributions under
Section B.2.
          (c) Sections 6.3-6.6. These Sections are fully applicable.

  D.5    Other Provisions

          The Transferred Liabilities and the Transferred Participants will be
fully subject to the provisions of Articles IV, V, VII and VIII.

-D2-



--------------------------------------------------------------------------------



 



APPENDIX E
TRANSFER OF LIABILITIES — TASC, INC. SUPPLEMENTAL RETIREMENT PLAN

  E.1    Background

          (a) Effective as of the TASC Merger Date, all liabilities under the
TASC, Inc. Supplemental Retirement Plan were transferred to this Plan. This
Appendix describes the treatment of those liabilities (plus earnings)
(“Transferred Liabilities”) and the Participant to whom those liabilities are
owed (“Transferred Participant”).
          (b) The “TASC Merger Date” is March 28, 2003 or such other date that
the Northrop Grumman Director of Benefits Administration and Services determines
is feasible. If the Northrop Grumman Director of Benefits Administration and
Services determines that March 28, 2003 is not feasible, he shall identify in
writing, before March 28, 2003, a date that is feasible.

  E.2    Treatment of Transferred Liabilities

          The Transferred Liabilities will generally be treated under the Plan
like Compensation deferred in accordance with Article III.

  E.3    Investments

          The Transferred Participant may make investment elections for the
Transferred Liabilities in accordance with Section 3.3. Section 3.4 will also
apply.

  E.4    Distributions

          Distributions of amounts corresponding to the Transferred Liabilities
will generally be made in accordance with the provisions of Appendix B.

  E.5    Other Provisions

          The Transferred Liabilities and the Transferred Participant will be
fully subject to the provisions of Articles IV, V, VII and VIII.

-E1-



--------------------------------------------------------------------------------



 



APPENDIX F
2008 TRANSITION RELIEF
     Pursuant to transition rules under Code section 409A, during a specified
period in 2008, Participants who had previously elected in 2008 to defer amounts
that would otherwise be payable in 2009 may make a new election with respect to
such amounts. Such an election must provide for a lower deferral percentage for
each compensation category than the originally elected percentage. And if a
Participant makes such an election, the Participant may also make a new
distribution election (in accordance with the Plan’s distribution rules in
Section 6.1) for such amounts.

-F1-